UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1086



MATTHEW R. PRITCHARD,

                                               Plaintiff - Appellant,

          versus


JAMES WILLIAM DELLINGER, JR.,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-383-3-MU-2)


Submitted:   April 29, 2004                 Decided:   October 1, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew R. Pritchard, Appellant Pro Se. Charles Malcolm Viser,
JAMES, MCELROY & DIEHL, P.A., Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Matthew R. Pritchard appeals from the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Pritchard v. Dellinger, No. CA-03-383-3-MU-2 (W.D.N.C.

Nov. 25, 2003).     We deny Pritchard’s motions to amend the caption,

for appointment of counsel, and for costs and fees, and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -